Exhibit 99.1 Golden Entertainment Announces Second Quarter 2016 Results – Reports Net Revenues of $102.6 million, up 16.5% over Combined Net Revenues – – Reports Net Income of $2.8 million; EPS of $0.12 per Diluted Share – – Reports Adjusted EBITDA of $13.3 million, up 12.2% versus Combined Results – LAS VEGAS – August 3, 2016 – Golden Entertainment, Inc. (NASDAQ:GDEN) (“Golden Entertainment” or the “Company”) today announced financial results for the quarter ended June 30, 2016.On July 31, 2015, Sartini Gaming, Inc. (“Sartini Gaming”) merged with a subsidiary of Lakes Entertainment (the “Merger”) and the Company was renamed Golden Entertainment. The Company’s financial results prior to July 31, 2015 do not include the operations of Sartini Gaming.
